MEMORANDUM **
Amadeo Medina appeals from the district court’s judgment and challenges his jury-trial conviction and 94-month sentence for attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Medina contends that his conviction and sentence violate the Sixth Amendment because the fact of the prior conviction that subjected him to enhanced penalties under section 1326(b) was neither alleged in the indictment nor proven to the jury. The Supreme Court rejected this argument in Almendarez-Torres v. United States, 523 U.S. 224, 239 — 47, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Medina’s contention that Almendarez-Torres has been implicitly overruled is incorrect. See Alleyne v. United States, — U.S. -, 133 S.Ct. 2151, 2160 n. 1, 186 L.Ed.2d 314 (2013) (expressly declining to revisit holding in Almendarez-Torres).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.